DAVIS, Judge.
Robert Szedlar (the husband) challenges the trial court’s final judgment of dissolution of marriage on several grounds. Marilyn Szedlar (the wife) cross-appeals, arguing that the trial court erred by awarding her only $8785 in attorney’s fees.
We have reviewed the claims raised by the parties and find them to be without merit except for one. The husband argues that the trial court erroneously classified his 1997 and 1998 personal IRA contributions as marital property. The wife concedes that the $4000 in IRA contributions the husband made after the parties had separated consisted of non-marital funds. She further concedes that as a result of the trial court’s incorrect classification, she was erroneously awarded an additional $2000 in the equitable distribution plan. Although the wife argues that the court made other errors in the final judgment that would offset this mistake, she did not raise them by cross-appeal.
We affirm the final judgment, except for the designation of the husband’s 1997 and 1998 contributions to his IRA account as marital property. We reverse as to that issue and remand with directions to the trial court to amend the final judgment to reflect that the $4000 in contributions made by the husband to his IRA in 1997 and 1998 is non-marital property and to correct Equitable Distribution Schedule A accordingly.
Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and WHATLEY, J., concur.